Citation Nr: 1533713	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right leg disorder, to include degenerative arthritis of the right hip.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for left leg disorder, to include degenerative arthritis of the left hip.  

6.  Entitlement to service connection for lung condition.

7.  Entitlement to service connection for a disability manifested by fatigue.  

8.  Entitlement to service connection for a disability manifested by shortness of breath.  

9.  Entitlement to service connection for a disability manifested by right sided pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to May 2002 and October 2003 to April 2005.  He also had additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

The issues of service connection for a right leg disorder and hearing loss (on the merits) and service connection for a left leg disorder, a lung condition, fatigue and/or a disability manifested by shortness of breath and/or right sided pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied the Veteran service connection for a right leg disorder, based essentially on a finding that a right leg disorder was not shown.  

2.  Evidence received since the October 2007 rating decision includes findings of arthritis of the hips; relates to an unestablished fact necessary to substantiate the claim of service connection for a right leg disorder; and raises a reasonable possibility of substantiating the claim.

3.  An unappealed October 2008 rating decision denied the Veteran service connection for hearing loss, based essentially on a finding that hearing loss disability was not shown.  

4.  Evidence received since the October 2008 rating decision includes records from the VA audiology clinic showing that the Veteran was provided with hearing aids; relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; and raises a reasonable possibility of substantiating the claim.

5.  Resolving all doubt in the Veteran's favor, his tinnitus is causally related to noise exposure during active duty service.

6.  Resolving all doubt in the Veteran's favor, his hypertension is secondary to his service-connected PTSD.

CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a right leg disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received and the claim of service connection for hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for establishing service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition on the claims to reopen and the matters of service connection for tinnitus and hypertension, no further discussion of the duties is necessary.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims to Reopen

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a right leg disorder was denied in an unappealed October 2007 rating decision and the claim for service connection for hearing loss was denied in an unappealed October 2008 rating decision, both due to absence of a current disability.  The Veteran did not perfect an appeal or submit new and material evidence within the appeal periods.  The October 2007 and October 2008 RO denials are therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Right Leg

Evidence previously considered in the October 2007 rating decision includes the Veteran's service treatment records (STRs) and post-service VA treatment records which show complaints of lower back pain and occasional burning which radiates into the Veteran's thighs.  

Newly received evidence includes a June 2012 VA examination report which shows X-ray findings of minimal degenerative arthritis of the hips (including the right hip).  The newly submitted evidence indicates that the Veteran has a current right leg (hip) disorder.  As the lack of a current condition was the basis for the previous denial, the evidence that the Veteran has a current problem with his right leg (hip) is new and material.  As new and material evidence to reopen the claim for service connection for a right leg disorder has been received, the claim is reopened.

Hearing Loss

Evidence previously considered includes the Veteran's STRs, which showed no complaints or findings of hearing loss, and an October 2008 report of VA audiology examination, which showed that pure tone thresholds were within normal limits for both ears.   

Newly received evidence includes a June 2009 report from the VA audiology clinic showing that the Veteran had been issued hearing aids.  The newly received evidence suggests that the Veteran currently has increased hearing problems and that he may have a hearing loss disability.  It is considered new and material evidence, and the previously denied claim for hearing loss is reopened.  

De novo consideration of the reopened claims of service connection for hearing loss and right leg disorder is addressed in the remand below.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Tinnitus

The Veteran seeks service connection for tinnitus.  His DD 214 indicates that his military occupational specialty (MOS) was stinger missile gunner and he was awarded the Combat Action Badge.  His STRs are silent regarding tinnitus.

In a May 2006 statement, a fellow service member recalled that, as a gunner, the Veteran's head was sticking out of the military vehicle and he was exposed to "almost daily" roadside bomb detonations, one of which "knocked [the Veteran] out for a few moments."  The fellow service member further recalled that the Veteran "always seemed to complain about ringing in his ears, and at times could barely hear out of his ears."

On October 2008 VA audiology examination, the Veteran reported experiencing tinnitus "several times every day" which "lasts for about 1 1/2 minutes at a time."  The diagnosis was intermittent tinnitus in both ears.  The examiner opined that "it is less likely as not that the [V]eteran's current tinnitus is related to his military noise exposure" because his "statement that he heard tinnitus in his ears in Iraq following an explosion in January 2005 is contradicted with his post deployment health assessment on 3/16/05 where he checked 'no' to ringing in the ears" and "there was no mention of hearing loss or tinnitus in the c-file."  

Similarly, an October 2009 VA audiology opinion states that, "[g]iven the denial of tinnitus on the [V]eteran's Post-Deployment Health Assessment, it is not at least as likely as not (i.e., less than fifty percent probability) that any tinnitus was incurred in military service."  

The Veteran served in combat (reflected by his award of a Combat Action Badge) and is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  It is not in dispute that he has tinnitus, as tinnitus is a disability capable of lay observation by the person who experiences it, but is generally incapable of objective observation/verification.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What he must still show to substantiate his claim is that the tinnitus is related to his service/noise trauma therein.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service and it has persisted postservice. 

The fact that tinnitus was not noted in the STRs does not preclude that it may have been present but not reported to medical care providers.  Moreover, in his January 2010 notice of disagreement, February 2014 substantive appeal (VA Form 9) and at his September 2014 Travel Board hearing, the Veteran explained that he did not report problems during out processing because he wanted to get home quickly and was told that indicating problems would result in being put on "medical hold" and cause a lengthy delay in his discharge from military service.  Consequently, the credibility of the Veteran's more recent accounts of onset of tinnitus in service and persistence since is a critical factor.  The Board finds no reason to question the credibility of the Veteran's accounts that his tinnitus began in service and has persisted since, particularly in light of the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b), to which he is entitled based on his service in combat.

Weighing the evidence in this matter, the Board notes that against the Veteran's claim are the October 2008 and October 2009 VA audiology opinions that it is less likely than not that his tinnitus is related to service.  In support of his claim are his statements (and the May 2006 statement of his fellow service member) indicating that he has had tinnitus since service. 

The opinions against the Veteran's claim do not reflect adequate acknowledgment that he served in combat, of his lay account of onset in service and continuity since or his credible explanation as to why he did not report tinnitus at separation.  Therefore, these opinions cannot be found adequate and dispositive.  Upon close consideration of the entire record the Board finds credible the Veteran's account placing onset of tinnitus in service with continuity since. 

Considering the provisions of 38 U.S.C.A. § 1154(b), and resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.

Hypertension

The Veteran contends that he has hypertension that was either directly incurred in service (his Iraq deployment), or is secondary to his service-connected PTSD.  He claims that when his PTSD "is worsened and highly aggravated" his blood pressure "goes through the roof" and he sometimes feels like he is "having a heart attack."  See June 2014 statement from Veteran.  

Private treatment records include a May 2008 notation that his "blood pressure has been staying up and records from VA would indicate that that has been consistent."  These records show a diagnosis of benign essential hypertension in May 2008.  

On June 2012 VA examination, the examiner opined that the Veteran's diagnosed hypertension is less likely as not related to service, including exposure to environmental irritants or allergens (burning pit exposure), because "there are no studies [or] research that supports long standing serious health conditions that are directly linked to burn pit exposures or other environmental exposures during deployment to Iraq/Afghanistan" and his hypertension "can be linked to his level of anxiety."  

However, in an October 2012 VA addendum opinion, the examiner opined that it is less likely as not that the Veteran's hypertension is related to his PTSD because "the relationship between hypertension and PTSD has not been established."  The examiner explained that "the relationship between PTSD and hypertension HAS NOT been established, psycho-somatic or somatization of mental conditions are usually transient and has a pattern of increased blood pressure with the presence of severe mental stress and is treated with psychiatric medication, chronic (non-stressed) hypertension is typically metabolic or physiologic in origin and is treated with BP medication."  

An October 2012 private treatment report includes the assessment that "[h]ypertension was not evidenced prior to 2004 - and thus is linked to his Iraq war experience."

In another, January 2014, VA addendum opinion, the examiner opined that it is less likely as not that the Veteran's hypertension is proximately due to or aggravated as a result of PTSD because "[t]here is no credible medical evidence extant that lists PTSD as a cause of HTN (hypertension)" or "that suggests PTSD as a factor that can permanently aggravate HTN."  

A February 2014 statement from the Veteran's treatment provider at the VA Polytrauma Clinic includes the opinion that "it is likely this Veteran's PTSD had a causative effect on his diagnosis of hypertension."  The examiner explained that "[t]here is sufficient evidence that PTSD can lead to increased catecholamine levels and cause sympathetic activation and vasoconstriction leading to the development of hypertension" and "[s]tudies have shown that prolonged stress contributes to the development of hypertension."  

It is not in dispute that the Veteran has hypertension and that service connection has been granted for PTSD.  Therefore, what remains to be shown to establish secondary service connection for hypertension is that it was caused or aggravated by his PTSD.  However, as described above, there are conflicting medical opinions in the matter.  The Board finds that these opinions are probative as they are based on a review of the Veteran's medical history and the examiners provided an adequate explanation for their opinions.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinions over the positive medical opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's hypertension is caused by his service-connected PTSD.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the his hypertension is causally related his service-connected PTSD.  Therefore, service connection for hypertension is warranted.  Gilbert, 1 Vet. App. at 53.


ORDER

New and material evidence having been received, the claim of service connection for a right leg disorder is reopened; to this extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for hearing loss is reopened; to this extent, the appeal is granted.

Service connection for tinnitus is granted.  

Service connection for hypertension is granted.  


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Regarding the matters of service connection for a right and left leg disorder, to include degenerative arthritis; although the Veteran underwent VA examination in June 2012 (which found minimal degenerative change of the hips on X-ray study), the opinion provided is inadequate for rating purposes.  Specifically, although the examiner opined that that it is less likely as not that the Veteran's current claimed bilateral leg condition is related (secondary) to his service connected sacroiliac joint condition, the examiner failed to provide an opinion as to etiology of the degenerative arthritis of the hips.  Accordingly, another VA examination and opinion is needed to determine the nature and etiology of the Veteran's right and left leg disorders, including degenerative arthritis.

Similarly, regarding the Veteran's reopened claim for service connection for hearing loss, as the record now suggests that he may have a hearing loss disability, another VA audiology examination is necessary.  

Regarding the matters of service connection for a lung condition, fatigue, a disability manifested by shortness of breath and a disability manifested by right sided pain, review of the record shows that the Veteran was treated of spontaneous right pneumothorax and underwent right chest tube thoracostomy in June 2008, he has been diagnosed with somatization disorder (service connection is in effect for PTSD with history of somatization disorder and anxiety disorder with non-anginal chest pain) and a February 2014 statement from his VA treatment provider includes the opinion that his "fatigue is aggravated by his PTSD and prescribed treatment."  Given the nature and complexity of the Veteran's claimed disorders, he should be afforded a VA pulmonary examination for an opinion as to the nature and likely etiology of his claimed disorders.  

In a January 2010 statement, the Veteran reported that he has been awarded disability benefits from the Social Security Administration (SSA) due to his service connected disabilities.  To date, records from the SSA have not been requested or associated with the file.  Those records should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, as review of the record suggests that the Veteran receives ongoing treatment for his claimed disabilities and updated treatment records may contain pertinent information and are constructively of record, such records must also be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of postservice evaluations or treatment he has received for his claimed disabilities, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified and obtain updated records of all VA treatment the Veteran has received for his claimed disabilities.

2.  Obtain all available records from the Social Security Administration pertaining to the Veteran's receipt of disability benefits.

3.  After completing the above, schedule the Veteran for an appropriate VA examination, preferably with a qualified orthopedic specialist, to ascertain the current nature and likely etiology of his current right and left lower extremity disorders.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence and a complete examination of the Veteran, the examiner must address the following questions:

(a)  Identify all current diagnoses related to the Veteran's right and left lower extremity, including hip disabilities.  

(b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any identified right and/or left lower extremity disability was caused or aggravated by the Veteran's service.

(c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the degenerative arthritis of the hips began within one year following the Veteran's active duty service in April 2005?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed disability of the right and/or left hip was caused by the Veteran's service-connected disabilities, including bilateral sacroiliac joint dysfunction and/or PTSD with history of somatization disorder and anxiety disorder with non-anginal chest pain?

(e)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed disability of the right and/or left hip was aggravated by the Veteran's service-connected disabilities, including bilateral sacroiliac joint dysfunction and/or PTSD with history of somatization disorder and anxiety disorder with non-anginal chest pain?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right and/or left hip disability present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed hearing loss.  The entire claims file, including this remand, should be made available to the examiner for review.  Following a review of the relevant evidence and examination of the Veteran, the examiner provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran has hearing loss and, if so, whether hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.  

The examiner is advised that the Board has found that the Veteran was exposed to loud noise in service, and that the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above, schedule the Veteran for an appropriate VA examination, preferably with a qualified pulmonary specialist, to ascertain the current nature and likely etiology of any lung condition, fatigue and/or disorders manifested by shortness of breath and/or right sided pain.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence and a complete examination of the Veteran, the examiner must address the following questions:

(a)  Identify all current diagnoses related to the Veteran's complaints of lung impairment, fatigue and/or a disability manifested by shortness of breath and/or right sided pain.  

(b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any identified diagnosis provided in (a) was caused or aggravated by the Veteran's service?

(c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the degenerative arthritis of the hips began within one year following the Veteran's active duty service in April 2005?

(d)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any identified diagnosis provided in (a) was caused by a service-connected disability, including PTSD with history of somatization disorder and anxiety disorder with non-anginal chest pain, or treatment prescribed for such disability?  

(e)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any identified diagnosis provided in (a) was aggravated by a service-connected disability, including PTSD with history of somatization disorder and anxiety disorder with non-anginal chest pain, or treatment prescribed for such disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right and/or left hip disability present (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


